18-10657-mew       Doc 165       Filed 03/04/19 Entered 03/04/19 14:57:00            Main Document
                                               Pg 1 of 5


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------x
 In re:                                        :
                                               : Chapter 11
 MANHATTAN JEEP CHRYSLER DODGE, INC., et al.,1 :
                                               : Case No. 18-10657(MEW)
                                      Debtors. :
                                               : (Jointly Administered)
 ----------------------------------------------x

     BENCH DECISION CONFIRMING THE APPLICABILITY OF THE COURT’S BAR
     DATE ORDER TO THE WITHDRAWAL LIABILITY CLAIMS OF THE LOCAL 868
         INTERNATIONAL BROTHERHOOD OF TEAMSTERS PENSION FUND

         Debtors Manhattan Jeep Chrysler Dodge, Inc. and Manhattan Automotive, LLC filed

 voluntary petitions for chapter 11 relief on March 9, 2018. Prior to the bankruptcy filings, and

 continuing for an undetermined amount of time after the bankruptcy filings, Manhattan Jeep was

 a participant in a multiemployer pension plan known as the Local 868 International Brotherhood

 of Teamsters Pension Fund (the “Fund”). A permanent cessation of operations or other

 termination of Manhattan Jeep’s obligations to contribute to the Fund would trigger a

 “withdrawal liability” to the Fund as a matter of federal statute. See 29 U.S.C. §§ 1381-1383.

 Manhattan Automotive, as an entity under common control with Manhattan Jeep, shared joint

 and several liability for such contingent obligations.

         Manhattan Jeep made clear in its early filings that it planned to sell its assets and business

 and then to liquidate. Subsequently, by Order dated September 9, 2018, the Court approved a

 sale of substantially all of the debtors’ assets.




 1
      The last four digits of each Debtor’s taxpayer identification number are as follows:
      Manhattan Jeep Chrysler Dodge, Inc. (2520); Manhattan Automotive, L.L.C. (3993). The
      Debtors’ addresses are 678 Eleventh Avenue, New York, NY 10019 and 629 West 54th
      Street, New York, NY 10019, respectively.
                                                     1
18-10657-mew       Doc 165     Filed 03/04/19 Entered 03/04/19 14:57:00             Main Document
                                             Pg 2 of 5


        Earlier, on April 12, 2018, the Court entered an Order that established May 23, 2018 as

 the deadline for the filing of proofs of claim. The Fund did not file a proof of claim at that time.

 After the sale of the debtors’ assets, however, the Fund notified Manhattan Jeep in September

 2018 that the Fund believed that a withdrawal liability was owed. Later, in November 2018, the

 Fund provided Manhattan Jeep with the Fund’s calculation of the amount of the withdrawal

 liability. However, it was not until more than two more months passed, at the end of January

 2019, that the Fund filed motions seeking permission to file proofs of claim based on the alleged

 withdrawal liabilities. [ECF Docket Nos. 140, 141.]

        In its motions and in its reply papers, the Fund has argued that its withdrawal liability

 claims were not even “claims” at the time of the debtors’ bankruptcy filings or at the time of the

 court-approved bar date, and that the withdrawal liability claims therefore were not subject to the

 bar date. Alternative, the Fund has asked for permission to file belated claims on grounds of

 “excusable neglect.” See Fed. R. Bankr. P. 9006. The debtors oppose the requested relief, and

 the Court heard argument on February 27, 2019.

        The Fund’s claim that as a matter of law it had no withdrawal liability “claim” at all at

 the time of the bar date, even on a contingent and unmatured basis, is a legal contention that I

 have considered and with which I disagree.

        The Fund relies on the Sixth Circuit decision in CPT Holdings, Inc. v. Indus. & Allied

 Emps. Union Pension Plan Local 73, 162 F.3d 405, 409 (6th Cir. 1998), in which the Sixth

 Circuit held that no claim for withdrawal liability existed at all until an actual withdrawal

 occurred. It is notable that in the CPT case there was no withdrawal at all during the bankruptcy

 case or even for a year after the confirmation of the plan. Instead, there was confirmation of a

 plan of reorganization, and a continuation of all of the prior pension fund arrangements and



                                                   2
18-10657-mew       Doc 165      Filed 03/04/19 Entered 03/04/19 14:57:00             Main Document
                                              Pg 3 of 5


 contributions for 19 months after the plan of reorganization became effective, at which point a

 secured creditor foreclosed on its collateral and liquidated the reorganized company.

        The court held in CPT that under the circumstances of that particular case a pension fund

 had no “claim” that had been discharged by the prior confirmation of a plan of reorganization.

 Frankly, in this regard, I cannot help but wonder whether a better way to have explained the

 decision in CPT would have been to say that CPT’s post-bankruptcy continued participation in

 the relevant pension plan, and in the benefits of that plan, had the effect of renewing and keeping

 intact CPT’s contingent statutory withdrawal liability. Usually a debtor may not use bankruptcy

 to shed the burdens of an arrangement while keeping the benefits, yet that is exactly what CPT

 was trying to do. It wanted to be, and was, a continued post-bankruptcy participant in the

 pension plan, but then after the fact it wanted to redefine the statutory terms of its participation

 and to use its prior bankruptcy to restrict its statutory withdrawal obligations.

        In any event, the unusual circumstances that were present in CPT are not present here.

 More importantly, if the rationale of the CPT decision were to call for me to exempt the Fund’s

 withdrawal liability claim from the bar date, as the Fund contends, I must respectfully disagree

 with that rationale and decline to follow it.

        The bar date and the Chapter 11 process generally are not limited to claims that are

 subject to no further contingencies and are presently fully matured and enforceable. The word

 “claim” as defined in the Bankruptcy Code includes any right to payment “whether or not such

 right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,

 disputed, undisputed, legal, equitable, secured or unsecured.” 11 U.S.C. § 101(5)(A). By its

 terms, the definition plainly encompasses claims that have not fully matured, that are contingent

 on the happening of future events, and that might not yet be fully liquidated and enforceable.



                                                   3
18-10657-mew        Doc 165    Filed 03/04/19 Entered 03/04/19 14:57:00             Main Document
                                             Pg 4 of 5


 The gist of the CPT decision, as argued by the Fund, is that no withdrawal liability claim could

 have existed at the time of the plan confirmation in that case because no right to the payment of

 withdrawal liability had matured and become legally collectible. Such a ruling read is contrary

 to the way the word “claim” is defined in the Bankruptcy Code and contrary to the way the word

 “claim” was defined in the bar date order in this case.

        If I were to adopt the Fund’s view, and if contingent and unliquidated and unmatured

 claims were not even to be treated as “claims” until the day when they become fully enforceable,

 then a host of contingent and unmatured claims – whether arising under guarantees, indemnities,

 attorneys’ fee reimbursement provisions, or other sources – would all escape the Court’s bar date

 orders. A company cannot reorganize, and cannot structure potential distributions to its

 claimants, without having an ability to identify the universe of those potential claimants. That is

 the purpose that a bar date order serves. A bar date order could not serve that purpose if one were

 to adopt the restrictive interpretation of the word “claim” that the Fund urges me to adopt,

 because too many claims would simply escape the reach of the bar date.

        I note that the CPT decision is contrary to the decision in In re CD Realty Partners, 205

 B.R. 651, 660 (Bankr. D. Mass. 1997), which I believe reflects the better view. CPT is also

 contrary to the decision in In re Crane Rental Co., 334 B.R. 73, 76-77 (Bankr. D. Mass. 2005),

 in which the court declined to follow CPT and adhered to the decision in In re CD

 Realty Partners.

        In addition, the CPT decision, if it were interpreted in the way the Fund urges, logically

 would require that any withdrawal liability be treated as an administrative expense claim; if there

 were no claim at all (even a contingent one) until some time after the bankruptcy filing, then how

 could the claim be a pre-petition claim? In this respect, however, the rule that the Fund urges me



                                                  4
18-10657-mew       Doc 165      Filed 03/04/19 Entered 03/04/19 14:57:00              Main Document
                                              Pg 5 of 5


 to adopt would be contrary to prevailing and controlling rulings in this Circuit and in this

 District. See Trustees of Amalgamated Ins. Fund v. McFarlin’s, Inc., 789 F.2d 98, 103-04 (2d

 Cir. 1986) (holding that withdrawal liability is a pre-petition claim); Amalgamated Ins. Fund v.

 William B. Kessler, Inc., 55 B.R. 735, 740 (S.D.N.Y. 1985) (treating withdrawal liability as a

 pre-petition claim that accrued prior to bankruptcy.)

        For these reasons, I must reject the idea that the withdrawal liability was not even a claim

 that was subject to the bar date order. The real issue to be decided is whether “excusable neglect”

 has been established for the failure to file the claims at an earlier date. In order to assess that

 contention, I need testimony and other evidence. I direct the parties to confer as to a convenient

 date for an evidentiary hearing, and then to call to confirm a hearing date with chambers.

 Dated: New York, New York
        March 4, 2019


                                                /s/ Michael E. Wiles
                                                UNITED STATES BANKRUPTCY JUDGE




                                                    5
